           Case 5:19-cv-00903-G Document 27 Filed 01/07/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) PATRICK ROTH,                     )
                                      )
                   Plaintiff,         )
                                      )
vs.                                   )               Case No. CIV-19-903-G
                                      )
(1) JOHN RICKETTS (BADGE #1126) and )
(2) OKLAHOMA CITY, a political        )
subdivision of the State of Oklahoma, )
                                      )
                   Defendants.        )

               DEFENDANT RICKETT’S INITIAL DISCLOSURES

      Pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure,

Defendant Ricketts submits the following Initial Disclosures:

A.    Individuals likely to have discoverable information are:

      1.     Gaylene Ricketts
             c/o Ambre C. Gooch
             Collins, Zorn, & Wagner, P.C.
             429 NE 50th St., Second Floor
             OKC, OK 73105
             Is Defendant Ricketts’s wife; will testify to refute the allegations in
             this lawsuit; will testify regarding her interactions with and
             observations of the Plaintiff; will testify to statements made by the
             Plaintiff

      2.     John Ricketts
             c/o Ambre C. Gooch
             Collins, Zorn, & Wagner, P.C.
             429 NE 50th St., Second Floor
             OKC, OK 73105
             Will testify to refute the allegations against him; will testify regarding
             his interactions with and observations of the Plaintiff; will testify to
             statements made by the Plaintiff; will testify to his training as a law
             enforcement officer
             Case 5:19-cv-00903-G Document 27 Filed 01/07/20 Page 2 of 4



All witnesses listed by Plaintiff and other Defendants

Plaintiff’s medical care providers, to the extent he is seeking damages for
physical, mental, emotional, and/or psychological harm

Plaintiff’s mental care providers, to the extent he is seeking damages for
physical, mental, emotional, and/or psychological harm

All records custodians for records objected to on the basis of authenticity

This list will be supplemented during discovery or as otherwise required by the
Federal Rules of Civil Procedure or the Court’s Scheduling Order.

B.      Documents which may relate to the defense of this case are:

        1.     Rickett’s CLEET training profile

Plaintiff’s medical care records, to the extent he is seeking damages for physical,
mental, emotional, and/or psychological harm

Plaintiff’s mental care records, to the extent he is seeking damages for physical,
mental, emotional, and/or psychological harm

All documents listed, identified, or produced by Plaintiff or other Defendants

All documents discovered during discovery

This list will be supplemented during discovery or as otherwise required by the
Federal Rules of Civil Procedure or the Court’s Scheduling Order.

C.      Damages: Defendant Ricketts does not seek damages in this lawsuit.

D.      Insurance: Defendant Ricketts does not have any insurance which would

be liable to satisfy all or part of a possible judgment against him in this action. He

has a statutory right to indemnification from the City of Oklahoma City in certain

circumstances pursuant to 51 O.S. §162.

E.      Experts:     Defendant Ricketts does not have a FRCP 26 expert at this

time.

                                           2
          Case 5:19-cv-00903-G Document 27 Filed 01/07/20 Page 3 of 4



F.     Privilege Log:       Defendant Ricketts claims as privileged all investigative

notes of the undersigned and communications with the undersigned, which were

created in anticipation of or as a result of this litigation.



                                          Respectfully submitted,

                                          s/ Ambre C. Gooch
                                          Ambre C. Gooch, OBA No. 16586
                                          Stacey Haws Felkner, OBA No.14737
                                          COLLINS, ZORN & WAGNER, P.C.
                                          429 N.E. 50th Street, 2nd Floor
                                          Oklahoma City, OK 73105-1815
                                          Telephone: (405) 524-2070
                                          Facsimile: (405) 524-2078
                                          E-mail: acg@czwlaw.com
                                           shf@czwlaw.com

                                          ATTORNEYS FOR DEFENDANT JOHN
                                          RICKETTTS


                             CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrant:

       Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
       THE COTTON LAW FIRM, PLLC
       422 E. 2nd Street
       Edmond, OK 73034

       Solomon R. Radner, email at: sradner@excololaw.com
       EXCOLO LAW, PLLC
       26700 Lahser Road, Suite 401
       Southfield, MI 48033
       Attorneys for Plaintiff



                                            3
   Case 5:19-cv-00903-G Document 27 Filed 01/07/20 Page 4 of 4



Sherri R. Katz, email at: sherri.katz@okc.gov
Katie Goff, email at: Katie.goff@okc.gov
Dustin Parris, email at: dustin.parris@okc.gov
The City of Oklahoma City
Municipal Counselor’s Office
200 N. Walker Avenue, Suite 400
Oklahoma City, OK 73102
Attorneys for Defendant Oklahoma City

                                            s/ Ambre C. Gooch
                                            Ambre C. Gooch




                                 4
